Title: Thoughts on Defense of West Point, July 1779
From: Washington, George
To: 


        
          [July 1779]
        
        The Enemy may operate four ways if they have received any considerable reinforcement—which they will choose, is difficult, at this moment, to decide on.
        viz.
        They may attack the Fort, & consequently the Army, which is here for its defence.
        or,
        If the Army is their object, it may be struck at as unconnected with, & independant of, the Fort. in any situation, & under every Circumstance.
        or.
        If the Fort is the object, & they want to draw the Army from it. or the Army is the object, but the situation of it is disliked on Account of the Mountains & defiles wch environs this post, & its present Incampment.
        They may.
        In order to obtain advantages by effecting one or the other of the above ends operate upon our right flank and by harrassing the Country, menacing Philadelphia, or endangering our communication and indeed Stores at Easton & elsewhere west of this Post draw us into the lowlands.
        or
        For semilar purposes but more especially with a view of drawing us further from our supplies thereby lengthening our communication & rendering it more expensive difficult & hazardous they may operate upon our left flank & more to the Eastward.
        —————
        Let us consider then the most probable operation of the enemy in each of these cases.
        First
        The Post at West point—and consequently the Army, which is

involved with it. Taking it for granted that the enemy will never attempt works of this kind by assault (unless it is by surprize, which it is our business to guard against) I shall suppose their operations will be by regular approaches and to avoid the consequences of a division of force (unless they are stronger than I conceive them to be) will endeavour with their whole force to possess the heights, and establish themselves on one side of the River first. and the East side of the two being more likely because it is most difficult for us to be supplied on and by an entire land carriage from their present posts at Kings Ferry easiest if not the safest for them—If they operate on that side it appears to me that they must depend upon a Land transportation of supplies from Verplanks point or Peekskill landing through the Continental Village as water carriage might be rendered precarious, difficult and hazardous. after having made a sufficient lodgment on the East side, erected batteries secured & amply supplied them with provision & stores they will in order to compleat the Investiture & reduction of the Post remove their whole force to the West side.
        or
        Vice versa—they may begin their operations on the West & afterwards establish Posts on the East—or if the business can be done without may confine their operations to the West-side wholly as less dangerous. In this case I conceive their first movement will be to old Fort Clinton as a secure lodgment & protection to the Water communication that far—and within a short distance of the first heights which will be necessary for them to possess, to commence their approaches.
        In these cases what is the proper line of Conduct for us to observe?
        The first great point—is by every possible means to discover the real design of the enemy, & distinguish feints from serious movements. and neglecting the Party intended for the feint unless it can be easily cut of[f] oppose our whole force except what ought to be in the Redoubts to the enemy’s which will be found most efficatious upon their flank and rear—in order to gain these it will be necessary if there can be any previous knowledge of the time of their intended movement to advance.
      